Title: From Thomas Jefferson to Stephen T. Mitchell, 24 June 1824
From: Jefferson, Thomas
To: Mitchell, Stephen T.


                        Sir
                        
                            Monticello
                            June 24. 24.
                        
                    I have for several years past declined subscribing for new publications, from the uncertainty of my living to recieve them, and an unwillingness to leave my family subject to multiplied calls. I break through my rule however by subscribing to that you propose, and now return your paper with my name and best wishes for it’s success, and assurances of my respects.
                        Th: Jefferson
                    